Citation Nr: 0605457	
Decision Date: 02/24/06    Archive Date: 03/01/06

DOCKET NO.  02-19 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Whether new and material evidence has been received to 
reopen a claim of service connection for a chronic low back 
disorder with sciatica.

2. Entitlement to an initial rating in excess of 10 percent 
for seborrheic dermatitis.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel




INTRODUCTION

The veteran had active service from January 1952 to September 
1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  This case was previously before the 
Board in October 2003, when it was remanded to the RO for 
procedural due process purposes and to obtain additional 
information.  

In an October 2005 statement, the veteran claims that he is 
100 percent disabled, possibly asserting either a claim for a 
nonservice connected pension or a total rating based on 
individual unemployability.  Neither of those issues is ripe 
for consideration by the Board at this time, and they are 
referred to the RO for appropriate consideration.  

As will be discussed in detail subsequently, the issue of 
whether new and material evidence has been received to reopen 
the claim of service connection for a chronic low back 
disorder with sciatica has been reopened. The claim based on 
the merits of service connection will be addressed in the 
REMAND portion of the decision below, and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
D.C.


FINDINGS OF FACT

1.  A rating decision dated in November 1975 denied the claim 
of service connection for a back disorder; and that decision 
became final in the absence of a timely appeal.

2. The evidence received since the November 1975 rating 
decision is neither cumulative nor redundant and raises the 
possibility of substantiating the claim.

3.  The seborrheic dermatitis is not productive of exudation 
or itching constant, extensive lesions, or marked 
disfigurement and does not involve 20 to 40 percent of the 
entire body or exposed areas requiring corticosteroids or 
other immunosuppressive drugs required for a total duration 
of six weeks or more, but not constantly, during the past 12-
month period.   


CONCLUSIONS OF LAW

1.  Evidence received since the November 1975 rating 
decision, which denied entitlement to service connection for 
a back disorder, is new and material, and the claim is 
reopened. 38 U.S.C.A. §§ 5107, 5108, 7105 (West 2002); 38 
C.F.R. § 3.156 (2001); 38 C.F.R. §§ 3.104, 3.159, 20.1103 
(2005).

2.  The criteria for a rating in excess of 10 percent for 
seborrheic dermatitis have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § Part 4, 4.118, 
Diagnostic Code 7806 (2002 and 2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has fulfilled its duty to notify and to assist the veteran 
in the development of his claims.  The Veterans Claims 
Assistance Act of 2000 (VCAA) requires that when a complete 
or substantially complete application for benefits is filed, 
VA must notify a claimant and her representative, if any, of 
any information and medical or lay evidence necessary to 
substantiate the claim.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.159(b) (2005).  VCAA notice 
must inform a claimant of (1) any information and evidence 
not of record needed to substantiate the claim; (2) what 
information VA will seek to provide; and (3) what information 
the claimant is expected to provide.  Under 38 C.F.R. 
§ 3.159(b)(1), VA must also ask the claimant to submit any 
pertinent evidence in his possession.  

The original rating decision on appeal is dated in July 2001, 
and the veteran did not receive a notice complying with the 
requirements of the VCAA prior to the initial rating decision 
denying his claim.  Nonetheless, the Board finds that the 
lack of such a pre-decision notice is not prejudicial to the 
veteran.  After the notice was provided, a Supplemental 
Statement of the Case (SSOC), re-adjudicating the veteran's 
claim, was provided to the veteran in June 2005.  This action 
essentially cured the error in the timing of the notice VCAA 
notice was provided by the RO prior to the transfer and 
certification of the veteran's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).

The Board further notes that the veteran is represented and 
has been provided with every opportunity to submit evidence 
and argument in support of his claims and to respond to VA 
notices. Moreover, neither the veteran nor his representative 
has alleged any prejudice with respect to the timing of the 
VCAA notification, nor has any been shown.  

A supplemental statement of the case was issued in June 2005, 
and the veteran was afforded an opportunity to submit 
additional evidence on his claims.   Additional evidence was 
associated with the claims folder that is pertinent.  The 
veteran, through his accredited representative, has waived 
initial consideration of this evidence by the RO, in 
compliance with the provisions for submission of additional 
evidence pursuant to 38 C.F.R. §§ 19.37, 20.1304 (2005).  

As for VA's duty to assist a veteran, the veteran's service 
medical records, VA medical records, and private medical 
records identified by the veteran have been obtained.  There 
is no indication that relevant (i.e., pertaining to treatment 
for the claimed disability) records exist that have not been 
obtained.  The duty to assist also includes providing a 
medical examination or obtaining a medical opinion when such 
is necessary to make a decision on the claim.  The veteran 
was also provided several VA examinations.

The Board finds that VA has done everything reasonably 
possible to assist the veteran.  A remand or further 
development of this claim would serve no useful purpose.  VA 
has satisfied its duties to inform and assist the veteran in 
this case.  Also, VA's efforts have complied with the 
instructions contained in the October 2003 Remand from the 
Board.  See Stegall v. West, 11 Vet. App. 268 (1998).  
Further development and further expending of VA's resources 
is not warranted.

Whether New and Material Evidence has been Received to 
Reopen a Claim of Service Connection for a Chronic Low Back 
Disorder with Sciatica

In a September 1975 rating decision, the RO denied the 
veteran's claim of service connection for a back disorder. 
The evidence at that time included the veteran's service 
medical records, along with postservice private and VA 
medical records. 
The veteran was notified of the determination in September 
1975.  

Additional post-service medical information was subsequently 
received, and in November 1975, the denial of service 
connection for a back disorder was confirmed by the RO.  The 
veteran was notified of the confirmed rating decision in 
November 1975.  

A timely notice of disagreement or substantive appeal of 
either the September or November 1975 rating denials was not 
forthcoming, and the decisions denying service connection for 
a back disorder became final.

The veteran attempted to reopen his back claim in May 1979, 
and he submitted additional evidence in support of his claim. 
That evidence includes statements from fellow servicemen of 
the veteran whom at least one of which specifies that during 
service the veteran sustained an injury, and he insinuates a 
back injury, while working in a laundry aboard a ship.

In a May 1979 deferred or confirmed decision by the RO, it 
was indicated that to reopen his claim the veteran should 
submit medical evidence that his back disorder was incurred 
or aggravated during service, and not in a January 1956 post-
service incident.  In June 1979, the RO issued a letter 
specifying the medical evidence necessary to reopen his claim 
of service connection for a back disorder, as was indicated 
in the deferred or confirmed rating.  

For a VA decision to become final and binding on a veteran, 
he or she must first receive written notification of the 
decision.  See Best v. Brown, 10 Vet. App. 322, 325 (1997).  
The written notification must explain the reasons and bases 
for the decision, and apprise the veteran of his or her 
procedural and appellate rights, in the event he disagrees 
with the decision and elects to appeal. See 38 U.S.C.A. § 
5104(a); 38 C.F.R. §§ 3.103, 19.25.  

Review of the letter issued by the RO in June 1979 shows that 
it is absent for any notification to the veteran of his 
procedural and appellate rights regarding his claim of 
service connection for a back disorder. The Board concludes 
that the June 1979 deferred or confirmed rating was not a 
final decision. Id.  As a result, the November 1975 confirmed 
rating decision remains the last final disallowance of the 
veteran's claim of service connection for aback disorder.  

Absent the filing of a notice of disagreement within one year 
of the date of mailing of the notification of the denial of 
an appellant's claim and absent the filing of a substantive 
appeal within the remainder of that year or within 60 days of 
the mailing of the statement of the case, whichever is later, 
a rating determination is final. 38 U.S.C.A. § 7105; 38 
C.F.R. §§ 3.104(a), 20.302, 20.1103. 

The veteran next attempted to reopen his claim of service 
connection for a low back disorder in May 2001. The 
additional evidence received at that time includes medical 
findings revealing treatment for chronic low back pathology, 
along with a duplicate of the previously submitted lay 
statement from a fellow serviceman.  

In order to reopen a previously and finally disallowed claim, 
the first step is to determine whether new and material 
evidence has been presented or secured since the time that 
the claim was previously and finally disallowed on any basis.  
When making the determination of whether evidence is 
material, "credibility of the evidence must be presumed." 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  If new and 
material evidence has been received, then the claim will be 
evaluated on the merits, but only after ensuring that the 
duty to assist the claimant under 38 U.S.C.A. § 5107(a) has 
been fulfilled.

New evidence means existing evidence not previously submitted 
to agency decision-makers. Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim. New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. 38 C.F.R. 
§ 3.156(a). 

The record shows that since the September and November 1975 
final rating decisions, additional evidence has been 
received. This evidence includes statements from fellow 
servicemen of the veteran, at least one of which infers that 
the veteran sustained a back injury during service. This 
evidence was not available and was not considered at the time 
of the prior final rating decisions. As a result, the Board 
is compelled to conclude that this evidence is new in that it 
is neither cumulative nor redundant, and also that it is 
material since the evidence raises a reasonable possibility 
of substantiating the veteran's claim of service connection 
for a back disorder 38 C.F.R. § 3.156(a).  

In this regard, in that new and material evidence has been 
received, the Board determines that the veteran's claim of 
service connection for a back disorder is reopened.  

An Initial Rating in Excess of 10 Percent for Seborrheic 
Dermatitis

The veteran claims that an increased rating is warranted for 
his service connected seborrheic dermatitis.  Disability 
evaluations are determined by the application of a schedule 
of ratings which is based on average impairment of earning 
capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4.   

In a claim where the veteran disagrees with the first or 
initial rating assigned following a grant of service 
connection, as here, separate ratings may be assigned for 
separate periods of time, based on the facts found. Fenderson 
v. West, 12 Vet. App. 119 (1999).  In that the veteran's 
seborrheic dermatitis disability evaluation has remained the 
same, consideration of a "staged" or separate rating is not 
necessary.  

The schedular criteria referable to the veteran's service-
connected seborrheic dermatitis have changed during the 
pendency of this appeal and the claim must be evaluated under 
both the old and new criteria.  Where the amended regulations 
expressly provide an effective date and do not allow for 
retroactive application, the veteran is not entitled to 
consideration of the amended regulations prior to the 
established effective date. See Green v. Brown, 10 Vet. App. 
111, 116-119 (1997); see also 38 U.S.C.A. § 5110(g) (West 
2002) and 38 C.F.R. § 3.114 (2002 and 2004). 

The veteran's seborrheic dermatitis has been evaluated as 10 
percent disabling pursuant to 38 C.F.R. § 4.118, Diagnostic 
Code 7806.  The next higher rating of 30 percent under the 
old criteria requires exudation or itching constant, 
extensive lesions, or marked disfigurement.  

Under the revised Code 7806, effective August 30, 2002, a 30 
percent rating requires dermatitis or eczema of 20 to 40 
percent of the entire body or 20 to 40 percent of exposed 
areas affected, or; systemic therapy such as corticosteroids 
or other immunosuppressive drugs required for a total 
duration of six weeks or more, but not constantly, during the 
past 12-month period. 

VA clinical records through 2001 show that the veteran 
received treatment for an undiagnosed skin problem involving 
erythema of the forearms with diffuse papules, excoriation to 
both axillae and pectoralis, and scaly erythema of the ears 
and arms. A physical examination in July 2001 revealed no 
objective findings. In a November 2001 statement, a private 
clinician reported that the veteran suffered from 
neurological dermatitis, and dry peeling skin on all parts of 
his body.  

At a VA medical examination of the skin in July 2004, the 
veteran complained of itching on different parts of his body, 
and a crawling sensation over his body that he had had for 
years. It was reported that the veteran had been treated with 
steroid creams and antibiotics.   The physical examination 
was limited to a report of faint reddish rashes of tinea 
cruris of the groin.  It was reported that there were no 
appreciable eruptions looking like seborrheic dermatitis. The 
diagnosis was severe pruritus, tinea cruris, history of 
seborrheic dermatitis, no appreciable seborrheic dermatitis 
on this examination at this time. It was reported that 
neurodermatitis was the likely cause of the veteran's itching 
and crawling complaint.  

Received in September 2004 were photographs of the veteran's 
skin, and a statement from a private clinician dated in 
October 2002 which stated that since August 2001 the veteran 
had neurological dermatitis.  Also received were private 
clinical records dated in August and October 2004 revealing 
treatment for pyoderma, folliculitis, and neurodermatitis. 
Treatment for eczema was reported in November and December 
2004.  

A VA medical examination of the skin was performed in 
September 2005.  The veteran claimed that he had 
dermatological symptoms and flare-ups that occurred severely 
every two to three years on his hands, forearms, lower 
extremities and trunk.  With respect to his seborrheic 
dermatitis, the veteran reported oil and crusting around his 
ears, and an oily discharge around the nape of his neck. The 
physical examination revealed mild crusting in the external 
ear canal, and an erythematous patch on the posterior neck 
hair skin line. Hyperpigmentation and excoriations with 
lichenification process of the upper and lower extremities 
was shown.  The diagnosis was history of seborrheic 
dermatitis; history of neurodermatitis; two percent of total 
body surface, zero percent of exposed surface. The examiner 
opined that neurodermatitis and scars were not caused by or 
the result of the seborrheic dermatitis. VA medical 
examinations in October 2005 reported treatment for neurotic 
excoriations, and an exacerbation of neurodermatitis, and 
included seborrheic dermatitis as a clinical assessment.  

The clinical evidence shows the veteran's complaints of skin 
problems primarily with itching, and reported crusting and 
oily discharge around the ears and neck areas.  While the 
veteran has reported flare-ups of his skin condition, 
consistently, recent VA clinical examinations of the skin 
have indicated an absence of seborrheic dermatitis.  In fact, 
at the last comprehensive VA medical examination of the skin 
in September 2005, the diagnosis was limited to a history of 
seborrheic dermatitis. Most of the private records refer to 
exacerbations of neurodermatitis.  The veteran has reported 
treatment for seborrheic dermatitis with steroids in the 
past, yet there is no medical evidence of current treatment 
with corticosteroids or immunosuppressant drugs, specifically 
for seborrheic dermatitis. Also, exacerbations and pathology 
associated with neurodermatitis have been reported and are 
more pronounced, but it has been opined that the 
neurodermatitis is not related to the service connected 
seborrheic dermatitis.  

The Board has also considered the veteran's lay statements 
and testimony concerning his service connected seborrheic 
dermatitis.  However, a layperson is competent to describe 
symptoms, but is not competent to offer evidence which 
requires medical knowledge such as opinions as to medical 
etiology. It has been determined that laypersons generally 
lack the expertise necessary to opine on matters involving 
medical knowledge. Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).
In any event, review of the overall medical evidence does not 
reveal pathology that equates to a higher disability 
evaluation under either the old or new criteria for 
Diagnostic Code 7806. The Board finds that the veteran's 
disability picture does not approximate the criteria 
necessary for a higher disability evaluation.  38 C.F.R. §  
4.7.  It must be concluded that the seborrheic dermatitis is 
not productive of exudation or itching constant, extensive 
lesions, or marked disfigurement or involve 20 to 40 percent 
of the entire body or exposed areas requiring corticosteroids 
or other immunosuppressive drugs required for total duration 
of six weeks or more, but not constantly, during the past 12-
month period

The weight of the evidence is against the veteran's claim, 
and a rating in excess of 10 percent for seborrheic 
dermatitis is not warranted.    


ORDER

New and material evidence has been received to reopen the 
claim of service connection for a chronic low back disorder 
with sciatica, and to this extent the claim is granted.

Entitlement to an initial rating in excess of 10 percent for 
seborrheic dermatitis is denied.


REMAND

As noted above, the Board finds that the veteran has 
submitted new and material evidence to reopen his claim of 
entitlement to service connection for a chronic low back 
disorder with sciatica. Service medical records reveal some 
equivocal evidence of treatment for back pain complaints.  In 
addition, there is lay testimony that the veteran sustained 
some form of injury to his back while in service.  Based on 
the foregoing, and considering current medical evidence of 
low back pathology, the Board finds that it would be prudent 
to afford the veteran a VA medical examination to determine 
the relationship, if any, between his current back problems 
and an incident of service.  The Board believes that 
additional development of the medical evidence is necessary 
to allow for informed appellate review.

Review of this claim on the merits also requires VCAA 
notification to remedy any deficiencies for purposes of 
procedural due process.  

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  The RO should review the record and 
take any necessary action to ensure 
compliance with all notice and 
assistance requirements set forth in 
the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), codified at 38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107 (West 2002), 
and implementing regulations, codified 
at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2005). The RO should 
ensure that the appellant has been 
properly advised of (a) the information 
and evidence not of record that is 
necessary to substantiate her claim, 
(b) the information and evidence that 
VA will seek to provide, and (c) the 
information and evidence that the 
appellant is expected to provide; the 
RO must also ask the appellant to 
submit any pertinent evidence in his 
possession.     

2.  An appropriate VA medical examination 
to assess the nature and etiology of the 
veteran's low back disorder with sciatica 
should be performed. The claims file 
should be made available to the examiner 
for review in connection with the 
examination. The examiner should clearly 
report whether there are objective 
indications of chronic disability 
(manifested by certain signs or symptoms) 
associated with his low back complaints. 
The examiner must clearly report whether 
the veteran's low back complaints are 
attributable to a known medical 
diagnosis. If so, the examiner should 
opine as to whether it is at least as 
likely as not (i.e. a 50 percent or 
higher degree of probability) that any 
such diagnoses are related to the 
veteran's active duty service. It is 
imperative that the examiner furnish a 
detailed rationale for his or her 
opinion.  

	3.  After completion of the above and any 
additional development deemed necessary, 
the expanded record should be reviewed 
and it be determined if the veteran's 
claim can be granted. The veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond. Thereafter, the case should be 
returned to the Board for appellate 
review.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


